DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 5/18/22 have been received. Claims 1, 5,  and 8 have been amended. Claims 2, 6-7, 14-15, and 17-20 have been cancelled.
Claim Objections
3.	The objection to claim 1 is withdrawn because the Applicant amended the claim.
4.	The objection to claim 5 is withdrawn because the Applicant amended the claim.
5.	The objections to claims 8 and 18 are withdrawn because the Applicant amended and cancelled respective claims.
Claim Rejections - 35 USC § 112

6.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph,  on claims 5 and 6-12, 17-20 is withdrawn because the Applicant amended the claim.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 3, 4, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US2019/0334170)  as cited in IDS dated 7/19/21.
Regarding claim 1, Takamori discloses  a positive electrode active material for non-aqueous electrolyte secondary batteries(abstract), comprising: primary particles of a lithium nickel composite oxide represented by at least General Formula: LizNi1-x-y CoxMy02 (0.95 ≤ z ≤ 1.03, 0 < x ≤ 0.20, 0 < y ≤0. 10, x + y ≤ 0.20, and M is at least one type of element selected from the group consisting of Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo)(Composition Formula (A),  [0033]-[0036]); and secondary particles configured by aggregating the primary particles([0033]), wherein  a LiAl compound in particulate form([0098]-[0099]) with the average diameter of the secondary particles of the raw material of the covering material is preferably 1 µm or less with the lower limit is practically about 10 nm ([0129]) which overlaps the claim range of a particle size of 1 nm to 100 nm is provided on surfaces of the primary particles, thus reading on the limitation; and wherein an Al amount contained in the LiAl compound is 0.05 mol% to 5 mol% ([0101]) which overlaps the claim range of 0.01 atom% to 0.50 atom% with respect to the total number of atoms of Ni, Co, and M contained in the lithium nickel composite oxide of the primary particles, thus reading on the limitation.
 Takamori is explicitly silent to the claim ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 3, Takamori discloses all of the claim limitations as set forth above. Takamori further discloses  the LiAl compound is at least one type selected from a group consisting of LiAlO2([0099]).  
Regarding claim 4, Takamori discloses all of the claim limitations as set forth above. Takamori discloses from the viewpoint of obtaining a lithium secondary battery having high cycle characteristics under high voltage, c in Composition Formula (A) is preferably 0.01 or more, more preferably 0.02 or more, and even more preferably 0.03 or more ([0045]), from the viewpoint of improving a handleability of a positive electrode active material for lithium secondary batteries having high cycle characteristics, d in Composition Formula (A) is preferably more than 0, more preferably 0.001 or more, and more preferably 0.003 or more ([0049]) but does not explicitly disclose a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å.  The Examiner notes from the instant specification ([0054] US 2020/0343546) y content of at least one type of element M is a parameter affecting crystallite diameter.
It would have been obvious to one of ordinary skill in the art to provide a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å in order to balance high cycle characteristics under high voltage and handleability,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Regarding claim 13, Takamori discloses all of the claim limitations as set forth above. Takamori further discloses  a non-aqueous electrolyte secondary battery, comprising a positive electrode containing the positive electrode active material for non-aqueous electrolyte secondary batteries according to claim 1 ([0137]-[0138], [0183]).  
Regarding claim 16, Takamori discloses all of the claim limitations as set forth above. Takamori discloses from the viewpoint of obtaining a lithium secondary battery having high cycle characteristics under high voltage, c in Composition Formula (A) is preferably 0.01 or more, more preferably 0.02 or more, and even more preferably 0.03 or more ([0045]), from the viewpoint of improving a handleability of a positive electrode active material for lithium secondary batteries having high cycle characteristics, d in Composition Formula (A) is preferably more than 0, more preferably 0.001 or more, and more preferably 0.003 or more ([0049]) but does not explicitly disclose a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å. The Examiner notes from the instant specification ([0054] US 2020/0343546) y content of at least one type of element M is a parameter affecting crystallite diameter.

It would have been obvious to one of ordinary skill in the art to provide a crystallite diameter that is calculated from a peak of a (003) surface in X-ray diffraction (XRD) of the lithium nickel composite oxide is 1350 Å to 1500 Å in order to balance high cycle characteristics under high voltage and handleability,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
10.	Claims 5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamori et al. (US2019/0334170)  as cited in IDS dated 7/19/21 in view of Nakayama et al. (US 2016/0118656) as cited in IDS dated 2/28/20.
Regarding claim 5, Takamori discloses  a production method for a positive electrode active material for non- aqueous electrolyte secondary batteries containing a lithium nickel composite oxide([0103], [0105]), the method comprising processes of (A) to (D) as will be described below in order of the processes of (A) to (D): 
(A) a process of mixing a nickel compound containing at least nickel, cobalt, and at least one type selected from Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo([0107]-[0116]), and a lithium compound([0117]-[0119]), and then, of firing the compounds in a temperature range of 700°C to 900°C ([0119]-[0120]) which overlaps the claim range of 720°C to 770°C in an oxidizing atmosphere, thus reading on the limitation, and thus, of preparing a fired powder of a lithium nickel composite oxide that is represented by General Formula: LizNi1-x-y CoxMyO2 (here, 0.98 ≤ z ≤ 1.05, 0 < x ≤ 0.20, 0 < y ≤ 0.10, x + y≤ 0.20, and M is at least one type of element selected from the group consisting of Mg, Al, Ca, Ti, V, Cr, Mn, Nb, Zr, and Mo) and contains primary particles and secondary particles configured by aggregating the primary particles(Composition Formula (A), [0124], [0035]); 
 (C) a process of adding an aluminum compound to the cleaned cake of the process of (B), and of mixing the aluminum compound and the cake([0126], Example 1, [0232]), wherein an Al amount contained in the aluminum compound is 0.015 ([0232]) which is within the claim range of 0.01 atom% to 0.50 atom% with respect to the total number of atoms of Ni, Co, and M contained in the lithium nickel composite oxide, thus reading on the limitation; and 
(D) a process of performing a thermal treatment with respect to the mixture of the fired Application No. 16/642,9044Docket No.: 1515119.105US9 Amendment dated May 18, 2022 Reply to Office Action of February 24, 2022 powder of the lithium nickel composite oxide and the aluminum compound that is prepared in the process of (C), at 300 to 850°C in an atmosphere the same  as those of the calcining ([0131]) which overlaps the claim range of 100 0C to 600°C in an oxygen atmosphere or vacuum atmosphere to form  a LiAl compound in particulate form ([0098]-[0099]) with the average diameter of the secondary particles of the raw material of the covering material is preferably 1 µm or less with the lower limit is practically about 10 nm ([0129]) which overlaps the claim range of a particle size of 1 nm to 100 nm on surfaces of the primary particles of the fired powder of the lithium nickel composite oxide.
   Takamori is explicitly silent to the claim ranges however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 5, Takamori does not disclose (B) a process of forming a slurry such that an amount of the fired powder of the lithium nickel composite oxide is 1000 g to 2000 g with respect to 1 L of water, and of obtaining a cleaned cake by performing a water washing treatment with respect to the fired powder of the lithium nickel composite oxide that is prepared in the process of (A).
 	Nakayama teaches a cathode active material for non-aqueous electrolyte secondary batteries, which exhibits high particle strength and high weather resistance, while enabling achievement of excellent charge and discharge capacity and excellent output characteristics in cases where the cathode active material is used as a cathode material of a non-aqueous electrolyte secondary battery(abstract).  Nakayama teaches a slurry of from 500 g/L to 2000 g/L is formed by adding water to a powder of a lithium nickel composite oxide represented by the general formula (A): LizNi1-x-yCoxMyO2, where 0.10≦x≦0.20, 0≦y≦0.10, 0.97≦z≦1.20, and M represents at least one element selected from among Mn, V, Mg, Mo, Nb, Ti and Al); the slurry is washed with water by stirring; and after filtration, the resulting material is subjected to a heat treatment at a temperature of from 120° C. to 550° C. (inclusive) in an oxygen atmosphere having an oxygen concentration of 80% by volume or more(abstract).   Nakayama teaches the washing process is a process for removing impurities such as lithium carbonate and lithium sulfate that exist on the surface of the lithium nickel composite oxide by dispersing powder of lithium nickel composite oxide in water to form a slurry, and stirring the slurry([0031]).
                It would have been obvious to one of ordinary skill in the art to provide in the method of Takamori,  a process of forming a slurry such that an amount of the fired powder of the lithium nickel composite oxide is 1000 g to 2000 g with respect to 1 L of water, and of obtaining a cleaned cake by performing a water washing treatment with respect to the fired powder of the lithium nickel composite oxide that is prepared as taught by Nakayama in order to remove impurities.
Regarding claim 8, modified Takamori discloses all of the claim limitations as set forth above. Modified Takamori further discloses the nickel compound is any one of a nickel composite hydroxide(Takamori, [0115]).
Regarding claim 9, modified Takamori discloses all of the claim limitations as set forth above. Modified Takamori further discloses    the lithium compound is at least one type selected from a group consisting of a hydroxide,  an oxide, a carbonate, and a nitrate  of lithium(Takamori [0118]).  
Regarding claim 10, modified Takamori discloses all of the claim limitations as set forth above. Modified Takamori further discloses  in the process of (A), a mixing ratio of the nickel compound and the lithium compound is adjusted such that a lithium amount in the lithium compound with respect to a total amount of all metal elements in the nickel compound is at a molar ratio of 1.05 (Takamori [0232]) which is within the claim range of 0.98 to 1.05, thus reading on the limitation.
 	 According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 11, modified Takamori discloses all of the claim limitations as set forth above. Modified Takamori further discloses  in the process of (B), a water washing temperature during the water washing treatment is adjusted to 15°C to 40°C (Nakayama [0035]) which is within the claim range of 10° C. to 40° C., thus reading on the limitation.
Regarding claim 12, modified Takamori discloses all of the claim limitations as set forth above. Modified Takamori further discloses  the aluminum compound is at least one type selected from a group consisting of  aluminum oxide(Takamori [0232]).  
Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724